Citation Nr: 1213109	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  09-14 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based upon individual unemployability (TDIU).

3.  Whether new and material evidence has been received to reopen a claim for service connection for a bilateral ankle rash.

4.  Entitlement to service connection for gout.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1962 to May 1975 and from May 1992 to September 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a September 2006 rating decision of the Houston, Texas Regional Office (RO) of the Department of Veterans Affairs (VA) which granted the Veteran's claim for service connection for PTSD and assigned a 30 percent rating.  A March 2009 Decision Review Officer (DRO) decision increased the assigned rating to 50 percent.

In addition, the Veteran appeals from a May 2007 rating decision which denied his request to reopen a claim for service connection for gout with a bilateral ankle rash as well as his claim for TDIU.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran testified before the undersigned at a January 2012 RO (Travel Board) hearing.  A hearing transcript has been associated with the claims file.

The Veteran's claim for service connection for gout was denied in an February 1988 rating decision.   If at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim without regard to prior decisions on the claim. 38 C.F.R. § 3.156(c) (2011).  In November 2006, the Veteran submitted additional service treatment records, including such records which are pertinent to the claim for service connection for gout.  The Board is therefore considering his claim for service connection for gout without requiring new and material evidence. 

In December 2011, subsequent to the issuance of the June 2011 supplemental statement of the case (SSOC), the Veteran submitted evidence pertinent to the claim for service connection for gout on appeal.  RO consideration of this evidence has not been waived by the Veteran, however, such a waiver is not required as his claim for service connection for gout is being granted herein.  See 38 C.F.R. § 20.1304 (2011).

The issue of entitlement to an increased rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran is precluded obtaining or maintaining gainful employment as a result of his various service connected disabilities.

2.  The Veteran's gout was diagnosed during service.

3.  The Veteran withdrew his claim for service connection for a bilateral ankle rash during a January 2012 hearing.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for a total rating based on individual unemployability due to service connected disabilities have been met.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2011).

2.  Resolving all reasonable doubt in favor of the Veteran, the criteria for the establishment of service connection for gout have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

3.  The criteria for withdrawal of an appeal with regard to claim for service connection for a bilateral ankle rash are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

Given the Board's favorable disposition of the Veteran's claim for service connection for gout as well as his claim for TDIU, the Board finds that all notification and development actions needed to fairly adjudicate this appeal had been accomplished.

TDIU Claim

The Veteran contends that he is not able to maintain his past employment as a truck driver due to the severity of his service connected disabilities, particularly his PTSD.

TDIU may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow substantially gainful occupation as a result of service connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.

The regulations further provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

It is the policy of the VA, however, that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the veteran is unemployable due to service-connected disability. 38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

The Board, therefore, must evaluate whether there are circumstances in the Veteran's case, apart from any non-service connected condition and advancing age, which would justify a total rating based on individual unemployability due solely to the service-connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R.   § 4.16(a).

The Veteran's current service connected disabilities include: PTSD, currently rated as 50 percent disabling; residuals of a right forearm shrapnel injury, rated as 30 percent disabling; hypertensive heart disease, rated as 30 percent disabling; tinnitus, rated as 10 percent disabling; hypertension, rated as 10 percent disabling, gastroesophageal reflux, rated as noncompensably disabling; bilateral hearing loss, rated as noncompensably disabling and a right inguinal hernia, rated as noncompensably disabling.  His combined rating is 80 percent.  This rating satisfies the statutory requirements for TDIU.  See 38 C.F.R. § 4.16(a).

 A December 2005 VA psychological examination noted that the Veteran had been unemployed since a 2001 motor vehicle accident in which he injured his cervical spine.  After service, he worked in law enforcement for 14 years and as a truck driver for eight years.  The examiner noted that the Veteran had difficulty establishing and maintaining effective work relationships.

 A December 2005 VA examiner noted that the residuals of the Veteran's right forearm shrapnel injury resulted in difficulty with writing for a long period of time due to the tingling in his hand.

In an August 2008 VA psychological examination, the Veteran reported that he stopped working in 2001 due to medical problems that prevented him from completing his work as a driver.  He also stated that the events of September 11th significantly affected him and he decompensated emotionally.  The examiner did not offer an opinion as to his employability.

In a July 2008 Application for Increased Compensation Based on Unemployability (VA Form 21-8940), the Veteran indicated that he last worked full-time in December 1989 and that he became too disabled to work in September 2001.  He worked as a truck driver between August 1994 and May 2001.

In November 2008, a Request for Employment Information in Connection with a Claim for Disability Benefits (VA Form 21-4192) addressed to the Veteran's former employer was returned to VA.  An accompanying letter indicated that the Veteran's former employer no longer occupied that address and its current location was unknown.

A September 2010 VA cardiac examination reflected the Veteran's reports of difficulty staying awake while driving and after eating.

During a January 2012 hearing, the Veteran testified that he graduated high school and took about a year's worth of college courses.  He had been employed as a driver since 1989 and held a Class A license, which allowed him to drive tankers and hazardous materials.  The medication that he took for his psychiatric and hypertensive heart disease conditions would disqualify him from retaining such a license.  He had not held a position other than driver.

A December 2005 VA psychological examiner noted that the Veteran had difficulty establishing and maintaining effective work relationships and a second December 2005 VA examiner indicated that his right forearm shrapnel injury resulted in difficulty in writing.  The Veteran has asserted that the medication prescribed for his service connected disabilities make him drowsy and would disqualify him from obtaining a Class A license.  Although the Veteran denied having a past employment position other than a driver, the December 2005 VA examination indicated that he had also worked in law enforcement for 14 years.  VA examinations suggest that the Veteran would have difficulty in both sedentary and physical employment and his reports that his prescribed medication would disqualify him from obtaining a Class A license are credible.  No other competent medical evidence has been submitted.

The evidence is at least in equipoise.  Resolving all doubt in the Veteran's favor, entitlement to TDIU is therefore granted.  38 U.S.C.A. § 5107(b); 38 C.F.R.            § 3.102.
 
Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Grober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (the Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.")

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Gout Claim

The Veteran's service treatment records contain numerous findings regarding a high uric acid level, including in June 1974, July 1974, December 1974 and February 1975.  A final diagnosis of hyperuricemia (gout) was made in November 1971 following a finding of elevated uric acid on laboratory testing.  A November 1971 letter to the Veteran reported that his special uric acid test represented a "truly elevated" uric acid level and that if left untreated could lead to gout or kidney disease. 

A March 1975 service discharge examination was negative for any relevant abnormalities.  The remaining service treatment records were negative for treatments or diagnoses related to gout. 

A June 1987 private treatment note reflected the Veteran's reports of severe pain in the right great toe.  Physical examination found it to be very inflamed and swollen.  Colchicine, a drug used to prevent gout attacks, was prescribed.  An accompanying right foot X-ray revealed no acute bony abnormalities.

A January 2010 VA initial evaluation reflected the Veteran's reports of joint aches, mostly in his feet, for the past 30 years. These joint aches were constant and worsened with activity.  This pain was also located in his knees, shoulders and elbows.  His last gouty attack occurred one year ago and he was not on any hyperuricemic agents.  An assessment of chronic joint pain was made.

A February 2011 VA treatment note contained an assessment of gout without new attacks.

During a January 2012 hearing, the Veteran testified that his doctors had told him that high uric acid results in gout.  He was also diagnosed with gout during service.

The Veteran has a current disability as he has been diagnosed with gout.  In order for this current disability to be recognized as service connected, there must be a link between thus condition and an in-service injury or disease.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.307, 3.309; Shedden and Hickson, supra.

In November 1971, the Veteran was diagnosed with hyperuricemia.  High uric acid is a prerequisite for the development of gout.  See Dorland's Illustrated Medical Dictionary, 93 (31st ed. 2007).  A February 2011 VA treatment note contained an assessment of gout.  No medical opinion regarding the etiology of this disability has been submitted.  The Veteran has reported a continuity of symptomology and these statements are credible and consistent with the clinical evidence of record.

On balance, the evidence is at least in equipoise.  Resolving all doubt in the Veteran's favor, the Board finds that the criteria for service connection for gout have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The appeal is granted.

Bilateral Ankle Rash Claim

The Veteran testified during the January 2012 hearing that he wished to withdraw his appeal with regard to his request to reopen a claim for service connection for a bilateral ankle rash.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the veteran or by his authorized representative.  Id.

The Veteran has withdrawn his appeal as to this claim and there remains no allegation of errors of fact or law for appellate consideration.  As such, the Board does not have jurisdiction to review his request to reopen a claim for service connection for a bilateral ankle rash and this claim is dismissed.


ORDER

Entitlement to TDIU is granted.

Entitlement to service connection for gout is granted.

The request to reopen a claim for service connection for a bilateral ankle rash is dismissed.


REMAND

During the January 2012 hearing, the Veteran testified that he receives treatment from a private psychiatrist.  He also testified that he "opened [up] the most to" this provider and that he felt uncomfortable telling the VA examiners the severity of his symptoms.  The Veteran submitted a completed authorization form in January 2012 to allow VA to obtain these records.

VA also has a duty to seek records of relevant treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).VA has also adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the claimant of the records and provide a release to obtain the records.  If the claimant does not provide the release, VA has undertaken to request that the claimant obtain the records. 38 C.F.R. § 3.159(e)(2).  Since becoming aware of the private treatment records, it does not appear that VA has followed the procedures outlined in 38 C.F.R. § 3.159(e)(2).  VA should attempt to obtain these records on remand.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall obtain the Veteran's private treatment records from Dr. J. W. as identified during the January 2012 hearing.  The Veteran submitted a completed authorization form in January 2012.

All efforts to obtain these records must be documented in the claims file.  If no such records are available, the Veteran must be so informed and also told of the efforts to obtain the records. 

2.  If any benefit sought on appeal remains denied, the RO/AMC should issue a supplemental statement of the case, before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


